 



Exhibit 10.1
OSI PHARMACEUTICALS, INC.
1999 INCENTIVE AND NON-QUALIFIED
STOCK OPTION PLAN
(Incorporating Amendments No. 1 and 2,
adopted July 19, 2001 and September 19, 2006, respectively)

1.   Purpose

     The purpose of this 1999 Incentive and Non-Qualified Stock Option Plan (the
“Plan”) is to encourage and enable selected management, other employees,
directors (whether or not employees), and consultants of OSI Pharmaceuticals,
Inc. (the “Company”) or a parent or subsidiary of the Company to acquire a
proprietary interest in the Company through the ownership of common stock, par
value $.01 per share (the “Common Stock”), of the Company. Such ownership will
provide such employees, directors, and consultants with a more direct stake in
the future welfare of the Company, and encourage them to remain with the Company
or a parent or subsidiary of the Company. It is also expected that the Plan will
encourage qualified persons to seek and accept employment with, or become
associated with, the Company or a parent or subsidiary of the Company. Pursuant
to the Plan, the Company may grant (i) “incentive stock options,” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) stock options that do not qualify as incentive stock options
(“non-qualified stock options”). No option granted under the Plan shall be
treated as an incentive stock option unless the stock option agreement which
evidences the grant refers to such option as an incentive stock option and such
option satisfies the requirements of Section 422 of the Code.
     As used herein, the term “parent” or “subsidiary” shall mean any present or
future corporation which is or would be a “parent corporation” or “subsidiary
corporation” of the Company as the term is defined in Section 424 of the Code
(determined as if the Company were the employer corporation).

2.   Administration of the Plan

     The Plan shall be administered by a committee (the “Committee”) as
appointed from time to time by the Board of Directors of the Company, which may
be the Compensation Committee of the Board of Directors. Except as otherwise
specifically provided herein, no person, other than members of the Committee,
shall have any discretion as to decisions regarding the Plan. The Company may
engage a third party to administer routine matters under the Plan, such as
establishing and maintaining accounts for Plan participants and facilitating
transactions by participants pursuant to the Plan.
     In administering the Plan, the Committee may adopt rules and regulations
for carrying out the Plan. The interpretations and decisions made by the
Committee with regard to any question arising under the Plan shall be final and
conclusive on all persons participating or eligible to participate in the Plan.
Subject to the provisions of the Plan, the Committee shall determine the terms
of all options granted pursuant to the Plan, including, but not limited to, the
persons to whom, and the time or times at which, grants shall be

 



--------------------------------------------------------------------------------



 



made, the number of shares to be covered by each option, the duration of
options, the exercisability of options, whether options shall be treated as
incentive stock options, and the option price.

3.   Shares of Stock Subject to the Plan

     Except as provided in paragraphs 6(h), 6(i) and 7 hereof, the number of
shares that may be issued or transferred pursuant to the exercise of options
granted under the Plan shall not exceed 2,000,000 shares of Common Stock. Such
shares may be authorized and unissued shares or previously issued shares
acquired or to be acquired by the Company and held in treasury. Any shares
subject to an option which for any reason expires or is terminated unexercised
as to such shares may again be subject to an option right under the Plan. The
aggregate Fair Market Value, as defined in paragraph 6(k) below (determined at
the time the option is granted), of the shares with respect to which incentive
stock options are exercisable for the first time by an optionee during any
calendar year (under the Plan and all plans of the Company and any parent or
subsidiary of the Company) shall not exceed $100,000.

4.   Eligibility

     Incentive stock options may be granted only to management and other
employees who are employed by the Company or a parent or subsidiary of the
Company. Incentive stock options may be granted to a director of the Company or
a parent or subsidiary of the Company, provided that the director is also an
officer or employee. Non-qualified stock options may be granted to directors,
officers, employees and consultants of the Company.

5.   Granting of options

     No options pursuant to this Plan may be granted after the close of business
on June 22, 2009. The date of the grant of any option shall be the date on which
the Committee authorizes the grant of such option.

6.   Options

     Options shall be evidenced by stock option agreements in such form,
consistent with the Plan, as the Committee shall approve from time to time,
which agreements need not be identical and shall be subject to the following
terms and conditions:
     (a) Option Price. The purchase price under each incentive stock option
shall be not less than 100% of the Fair Market Value of the Common Stock at the
time the option is granted and not less than the par value of the Common Stock.
In the case of an incentive stock option granted to an employee owning, actually
or constructively under Section 424(d) of the Code, more than 10% of the total
combined voting power of all classes of stock of the Company or of any parent or
subsidiary of the Company (a “10% Stockholder”) the option price shall not be
less than 110% of the Fair Market Value of the Common Stock at the time

 



--------------------------------------------------------------------------------



 



of the grant. The purchase price under each non-qualified stock option shall be
specified by the Committee, but shall in no case be less than the greater of 50%
of the Fair Market Value of the Common Stock at the time the option is granted
and the par value of such Common Stock.
     (b) Medium and Time of Payment. Stock purchased pursuant to the exercise of
an option shall at the time of purchase be paid for in full in cash, or, upon
conditions established by the Committee, by delivery of shares of Common Stock
owned by the recipient. If payment is made by the delivery of shares, the value
of the shares delivered shall be the Fair Market Value of such shares on the
date of exercise of the option. In addition, unless otherwise provided by the
Committee an “in the money” non-qualified stock option may be exercised on a
“cashless” basis in exchange for the issuance to the optionee (or other person
entitled to exercise the option) of the largest whole number of shares having an
aggregate value equal to the value of such option on the date of exercise. For
this purpose, the value of the shares delivered by the Company and the value of
the option being exercised shall be determined based on the Fair Market Value of
the Common Stock on the date of exercise of the option. Upon receipt of payment
and such documentation as the Company may deem necessary to establish compliance
with the Securities Act of 1933, as amended (the “Securities Act”), the Company
shall, without stock transfer tax to the optionee or other person entitled to
exercise the option, deliver to the person exercising the option a certificate
or certificates for such shares. It shall be a condition to the performance of
the Company’s obligation to issue or transfer Common Stock upon exercise of an
option or options that the optionee pay, or make provision satisfactory to the
Company for the payment of, any taxes (other than stock transfer taxes) the
Company or any subsidiary is obligated to collect with respect to the issue or
transfer of Common Stock upon such exercise, including any federal, state, or
local withholding taxes.
     (c) Waiting Period. The waiting period and time for exercising an option
shall be prescribed by the Committee in each particular case; provided, however,
that no option may be exercised after 10 years from the date it is granted. In
the case of an incentive stock option granted to a 10% Stockholder, such option,
by its terms, shall be exercisable only within five years from the date of
grant.
     (d) Rights as a Stockholder. A recipient of options shall have no rights as
a stockholder with respect to any shares issuable or transferable upon exercise
thereof until the date a stock certificate is issued to him for such shares.
Except as otherwise expressly provided in the Plan, no adjustment shall be made
for dividends or other rights for which the record date is prior to the date
such stock certificate is issued.
     (e) Non-Assignability of Options. No incentive stock option and, except as
may otherwise be specifically provided by the Committee, no non-

3



--------------------------------------------------------------------------------



 



qualified stock options, shall be assignable or transferable by the recipient
except by will or by the laws of descent and distribution. During the lifetime
of a recipient, incentive stock options and, except as may otherwise be
specifically provided by the Committee, non-qualified stock options, shall be
exercisable only by such recipient. If the Committee approves provisions in any
particular case allowing for assignment or transfer of a non-qualified stock
option, then such option will nonetheless be subject to a six-month holding
period commencing on the date of grant during which period the recipient will
not be permitted to assign or transfer such option, unless the Committee further
specifically provides for the assignability or transferability of such option
during this period. See paragraph 8 hereof for restrictions on sale of shares.
     (f) Effect of Termination of Employment. If a recipient’s employment (or
service as an officer, director or consultant) shall terminate for any reason,
other than death or Retirement (as defined below), the right of the recipient to
exercise any option otherwise exercisable on the date of such termination shall
expire unless such right is exercised within a period of 90 days after the date
of such termination. For Options issued prior to January 1, 2006, the term
“Retirement” shall mean the voluntary termination of employment (or service as
an officer, director or consultant) by a recipient who has attained the age of
55 and who has completed at least five years of service with the Company. For
Options issued on or after January 1, 2006, unless otherwise determined by the
Committee and defined in the applicable Award Agreement, the term “Retirement”
shall mean the voluntary termination of employment (or service as an officer,
director or consultant) by a recipient who has attained the age of 60 and who
has completed at least twenty years of service with the Company. If a
recipient’s employment (or service as an officer, director or consultant) shall
terminate because of death or Retirement, the right of the recipient to exercise
any option otherwise exercisable on the date of such termination shall be
unaffected by such termination and shall continue until the normal expiration of
such option. Notwithstanding the foregoing, the tax treatment available pursuant
to Section 421 of the Code upon the exercise of an incentive stock option will
not be available in connection with the exercise of any incentive stock option
more than three months after the date of termination of such option recipient’s
employment due to Retirement. Option rights shall not be affected by any change
of employment as long as the recipient continues to be employed by either the
Company or a parent or subsidiary of the Company. In no event, however, shall an
option be exercisable after the expiration of its original term as determined by
the Committee pursuant to subparagraph 6(c) above. The Committee may, if it
determines that to do so would be in the Company’s best interests, provide in a
specific case or cases for the exercise of options which would otherwise
terminate upon termination of employment with the Company for any reason, upon
such terms and conditions as the Committee determines to be appropriate. Nothing
in the Plan or in any option agreement shall confer any right to continue in the
employ of the Company or any parent or subsidiary of the Company or interfere

4



--------------------------------------------------------------------------------



 



in any way with the right of the Company or any parent or subsidiary of the
Company to terminate the employment of a recipient at any time.
     (g) Leave of Absence. In the case of a recipient on an approved leave of
absence, the Committee may, if it determines that to do so would be in the best
interests of the Company, provide in a specific case for continuation of options
during such leave of absence, such continuation to be on such terms and
conditions as the Committee determines to be appropriate, except that in no
event shall an option be exercisable after 10 years from the date it is granted.
     (h) Recapitalization. In the event that dividends payable in Common Stock
during any fiscal year of the Company exceed in the aggregate five percent of
the Common Stock issued and outstanding at the beginning of the year, or in the
event there is during any fiscal year of the Company one or more splits,
subdivisions, or combinations of shares of Common Stock resulting in an increase
or decrease by more than five percent of the shares outstanding at the beginning
of the year, the number of shares available under the Plan shall be increased or
decreased proportionately, as the case may be, and the number of shares
deliverable upon the exercise thereafter of any options theretofore granted
shall be increased or decreased proportionately, as the case may be, without
change in the aggregate purchase price. Common Stock dividends, splits,
subdivisions, or combinations during any fiscal year that do not exceed in the
aggregate five percent of the Common Stock issued and outstanding at the
beginning of such year shall be ignored for purposes of the Plan. All
adjustments shall be made as of the day such action necessitating such
adjustment becomes effective.
     (i) Sale or Reorganization. In case the Company is merged or consolidated
with another corporation, or in case the property or stock of the Company is
acquired by another corporation, or in case of a separation, reorganization, or
liquidation of the Company, the Board of Directors of the Company, or the board
of directors of any corporation assuming the obligations of the Company
hereunder, shall either (i) make appropriate provisions for the protection of
any outstanding options by the substitution on an equitable basis of appropriate
stock of the Company, or appropriate options to purchase stock of the merged,
consolidated, or otherwise reorganized corporation, provided only that such
substitution of options shall, with respect to incentive stock options, comply
with the requirements of Section 424(a) of the Code, or (ii) give written notice
to optionees that their options, which will become immediately exercisable
notwithstanding any waiting period otherwise prescribed by the Committee, must
be exercised within 30 days of the date of such notice or they will be
terminated.
     (j) General Restrictions. Each option granted under the Plan shall be
subject to the requirement that, if at any time the Board of Directors shall
determine, in its discretion, that the listing, registration, or qualification
of the shares issuable or transferable upon exercise thereof upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental

5



--------------------------------------------------------------------------------



 



regulatory body is necessary or desirable as a condition of, or in connection
with, the granting of such option or the issue, transfer, or purchase of shares
thereunder, such option may not be exercised in whole or in part unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors.
     The Company shall not be obligated to sell or issue any shares of Common
Stock in any manner in contravention of the Securities Act, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the rules and regulations
of the Securities and Exchange Commission, any state securities law, the rules
and regulations promulgated thereunder or the rules and regulations of any
securities exchange or over the counter market on which the Common Stock is
listed or in which it is included for quotation. The Board of Directors may, in
connection with the granting of each option, require the individual to whom the
option is to be granted to enter into an agreement with the Company stating that
as a condition precedent to each exercise of the option, in whole or in part, he
shall, if then required by the Company, represent to the Company in writing that
such exercise is for investment only and not with a view to distribution, and
also setting forth such other terms and conditions as the Committee may
prescribe. Such agreements may also, in the discretion of the Committee, contain
provisions requiring the forfeiture of any options granted and/or Common Stock
held, in the event of the termination of employment or association, as the case
may be, of the optionee with the Company. Upon any forfeiture of Common Stock
pursuant to an agreement authorized by the preceding sentence, the Company shall
pay consideration for such Common Stock to the optionee, pursuant to any such
agreement, without interest thereon.
     (k) “Fair Market Value.” Fair Market Value for all purposes under the Plan
shall mean the closing price of shares of Common Stock, as reported in The Wall
Street Journal, in the NASDAQ National Market Issues or similar successor
consolidated transactions reports (or a similar consolidated transactions report
for the exchange on which the shares of Common Stock are then trading) for the
relevant date, or if no sales of shares of Common Stock were made on such date,
the average of the high and low sale prices of shares as reported in such
composite transaction report for the preceding day on which sales of shares were
made. If the shares are not listed on a national securities exchange or included
for quotation in the NASDAQ National Market System at the time Fair Market Value
is to be determined, then Fair Market Value shall be determined by the Committee
in good faith pursuant to such method as the Committee deems appropriate and
equitable. Under no circumstances shall the Fair Market Value of a share of
Common Stock be less than its par value.

7.   Termination and Amendment of the Plan

     The Board of Directors or the Committee shall have the right to amend,
suspend, or terminate the Plan at any time; provided, however, that no such
action shall affect or in any way impair the rights of a recipient under any
option right theretofore granted under the

6



--------------------------------------------------------------------------------



 



Plan; and, provided, further, that unless first duly approved by the
stockholders of the Company entitled to vote thereon at a meeting (which may be
the annual meeting) duly called and held for such purpose, except as provided in
subparagraphs 6(h) and 6(i), no amendment or change shall be made in the Plan
increasing the total number of shares which may be issued or transferred under
the Plan, materially increasing the benefits to Plan participants or modifying
the requirements as to eligibility for participation in the Plan.

8.   Restriction on Sale of Shares

     Without the written consent of the Company, no stock acquired by an
optionee upon exercise of an incentive stock option granted hereunder may be
disposed of by the optionee within two years from the date such incentive stock
option was granted, nor within one year after the transfer of such stock to the
optionee; provided, however, that a transfer to a trustee, receiver, or other
fiduciary in any insolvency proceeding, as described in Section 422(c)(3) of the
Code, shall not be deemed to be such a disposition. The optionee shall make
appropriate arrangements with the Company for any taxes which the Company is
obligated to collect in connection with any such disposition, including any
federal, state, or local withholding taxes.
     No stock acquired by an optionee upon exercise of a non-qualified stock
option granted hereunder may be disposed of by the optionee (or other person
eligible to exercise the option) within six months from the date such
non-qualified stock option was granted, unless otherwise provided by the
Committee.

9.   Effective Date of the Plan

     This Plan is effective as of June 23, 1999, provided, however, that the
Plan be approved by the stockholders of the Company at the 2000 Annual Meeting
of Stockholders. If the Plan is not approved by the stockholders, the Plan and
options granted hereunder shall thereupon terminate. In any event, the Plan
shall terminate on June 22, 2009, or on such earlier date as the Board of
Directors or the Committee may determine. Any option outstanding at the
termination date shall remain outstanding until it has either expired or has
been exercised.

10.   Compliance with Rule 16b-3

     With respect to persons subject to Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors. To the extent any provision of the
Plan or action by the Committee (or any other person on behalf of the Committee
or the Company) fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.

11.   Automatic Grant of Options to Non-Employee Directors

     The purpose of this Section 11 is to continue the program of automatic
grants of options to non-employee directors of the Company established pursuant
to Section 11 of the

7



--------------------------------------------------------------------------------



 



Company’s 1993 Incentive and Non-Qualified Stock Option Plan and continued by
the Company’s 1997 Incentive and Non-Qualified Stock Option Plan (collectively,
the “Prior Plans”). The following options, to the extent not heretofore granted
pursuant to the Prior Plans, shall be automatically awarded:
     (a) Each director, who is not also an employee of the Company or any of its
affiliates, or the designee of any stockholder of the Company pursuant to a
right to designate one or more directors (an “Eligible Director”) shall
automatically be awarded a grant of 50,000 non-qualified stock options upon his
or her initial election to the Board of Directors. Such options shall vest and
be exercisable solely in accordance with the following schedule:

  (i)   The options may be exercised with respect to a maximum of one-half of
the option shares during the twelve-month period beginning after the date of
grant.     (ii)   The options may be exercised with respect to all of the option
shares upon the Eligible Director’s reelection to the Board of Directors for a
second consecutive term.     (iii)   The options will expire and will no longer
be exercisable as of the tenth anniversary of the date of grant, subject to
sooner expiration upon the occurrence of certain events as provided elsewhere in
this Plan.

     (b) In addition to the grant provided in subsection (a), each Eligible
Director shall automatically be awarded a grant of non-qualified stock options
upon the reelection of such Eligible Director to a third or subsequent,
successive term, in the amount and at the times hereinafter set forth. Such
automatic grants of non-qualified stock options commenced on June 21, 1995,
pursuant to the Prior Plans, and have occurred and shall continue to occur
annually thereafter on the date of the annual meeting of stockholders for such
year until the termination of the Plan. The number of options to which each
Eligible Director shall be entitled pursuant to this subsection (b) shall be as
follows:

  (i)   20,000 on the date of the Eligible Director’s reelection to a third
one-year term;     (ii)   20,000 on the date of the Eligible Director’s
reelection to a fourth one-year term;     (iii)   15,000 on the date of the
Eligible Director’s reelection to a fifth one-year term;     (iv)   15,000 on
the date of the Eligible Director’s reelection to a sixth one-year term;

8



--------------------------------------------------------------------------------



 



  (v)   10,000 on the date of the Eligible Director’s reelection to a seventh
one-year term;     (vi)   10,000 on the later of the date of the annual meeting
of stockholders in 2000, or the date of the Eligible Director’s reelection to an
eighth one-year term; and     (vii)   10,000 on the later of the date of the
annual meeting of stockholders in 2001, or the date of the Eligible Director’s
reelection to a ninth one-year term.

Such options shall vest and be exercisable solely in accordance with the
following schedule:

  (i)   The options shall not be exercisable during the twelve-month period
beginning after the date of grant.     (ii)   The options may be exercised with
respect to one-third of the option shares after the expiration of twelve months
from the date of grant.     (iii)   The remaining two-thirds of the options
shall vest and become exercisable ratably on a monthly basis over the two-year
period commencing one year from the date of grant and ending three years from
the date of grant.     (iv)   The options will expire and will no longer be
exercisable as of the tenth anniversary of the date of grant, subject to sooner
expiration upon the occurrence of certain events as provided elsewhere in this
Plan.

     (c) The option price for all options awarded under this Section 11 shall be
equal to 100% of the Fair Market Value of a share of Common Stock on the date of
grant.

12.   Options granted to employees and directors of any subsidiary in the UK

     In addition to the provisions of paragraphs 1 to 11 (inclusive) above the
provisions of this paragraph 12 shall apply as herein set out to options granted
to employees and directors of any subsidiary in the United Kingdom. The
provisions of this paragraph 12 enable the Plan to be used in a tax efficient
manner in the United Kingdom.
     (a) In this paragraph 12 the following terms have the meanings ascribed to
them:

9



--------------------------------------------------------------------------------



 



“Election” means an election in the form envisaged in Paragraph 3B(1) of
Schedule 1 to SSCBA to the effect that any Secondary NIC arising on the
exercise, assignment or release of a UK Option shall be the liability of the
recipient and not the liability of the UK Subsidiary
“Independent Transfer Agent” means any person (other than the Company or any
company affiliated with the Company or any individual affiliated with any such
company) who is registered as a broker-dealer with the U.S. Securities and
Exchange Commission and who is thereby able to sell and transfer shares in the
Company on behalf of the Optionholder
“Optionholder” means an employee or director of the UK Subsidiary who is the
holder of a UK Option
“Secondary NIC” means secondary national insurance contributions as defined in
the SSCBA
“SSCBA” means the Social Security Contributions and Benefits Act 1992 of the
United Kingdom
“UK Option” means an option granted to an employee of the UK Subsidiary
“UK Subsidiary” means OSI Pharmaceuticals (UK) Limited (a company incorporated
in England under company number [ 1709877 ])
     (b) To the extent that it is lawful to do so, a UK Option may be granted
subject to a condition that any liability of the UK Subsidiary (as employer or
former employer of the relevant Optionholder) to pay Secondary NIC in respect of
the exercise, assignment or release of that UK Option shall be the liability of
the relevant Optionholder and payable by that Optionholder and that Optionholder
shall be required to enter into an Election to that effect when required to do
so by the UK Subsidiary provided that the Committee may in its discretion at any
time or times release the Optionholder from this liability or reduce his
liability thereunder unless that Election has been entered into between the UK
Subsidiary and that Optionholder and that Election (or the legislation which
provides for such an Election to be effective) does not allow for such an
Election to be subsequently varied.
     (c) If a UK Option is granted subject to the condition referred to in
paragraph 12(b) above then the Optionholder shall by completing the Election
grant to the UK Subsidiary (as employer or former employer of the relevant
Optionholder) the irrevocable authority, as agent of the Optionholder and on his
behalf, to appoint an Independent Transfer Agent, to act as agent of the
Optionholder and on his behalf, to sell or procure the sale of sufficient of the
Stock subject to the UK Option and remit the net sale proceeds to the UK
Subsidiary so that the net proceeds payable to the UK Subsidiary are so far as
possible equal to

10



--------------------------------------------------------------------------------



 



but not less than the amount of the Secondary NIC for which the Optionholder is
liable under the terms of the Election and the UK Subsidiary shall account to
the Optionholder for any balance.
          No Stock shall be allotted or transferred to the Optionholder by the
Company until the UK Subsidiary has received an amount in cash equal to the
amount of the Secondary NIC for which the Optionholder is liable under the terms
of the Election.
     (d) If a UK Option is exercised and the Optionholder is liable to tax
duties or other amounts on such exercise and the UK Subsidiary (as his employer
or former employer) is liable to make a payment to the appropriate authorities
on account of that liability then the Optionholder shall by having completed the
Option Agreement grant to the UK Subsidiary (as employer or former employer of
the relevant Optionholder) the irrevocable authority, as agent of the
Optionholder and on his behalf, to appoint an Independent Transfer Agent, to act
as agent of the Optionholder and on his behalf, to sell or procure the sale of
sufficient of the Shares subject to the UK Option and remit the net sale
proceeds to the UK Subsidiary so that the net proceeds payable to the UK
Subsidiary are so far as possible equal to but not less than the amount payable
to the appropriate authorities and the UK Subsidiary shall account to the
Optionholder for any balance.
          No Shares shall be issued or delivered to the Optionholder by the
Company until the UK Subsidiary has received an amount in cash equal to the
amount of the Secondary NIC for which the Optionholder is liable under the terms
of the Election.

11